DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.

Response to Amendment
3.	In view of Applicant's Request for Continued Examination, the status of theapplication is still pending with respect to claims 1, 4-7, 9, 11, 13-18, and 20. 

4.	The amendment filed is insufficient to overcome the rejection of claims 1, 4-6, 9, 11, 13-14, 16-18, and 20 based upon a newly discovered reference in combination with previously cited art as set forth in the Office action because: the Applicant's claimed invention fails to clarify a distinction over cited references, thus the subject matter is unpatentable. 

Response to Arguments
5.	 Applicant’s arguments with respect to claims 1, 4-6, 9, 11, 13-14, 16-18, and 20  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-6, 9, 11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 7903666), hereinafter referred to as Kumar, in view of Krishnan (US 7,936,764), hereinafter referred to as Krishnan, and further in view White et al. (US 20090141651), hereinafter referred to as White.
Regarding claim 1, Kumar discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of:
storing a first network prefix and a first set of routing information associated with the first network prefix in a routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22));
writing the first network prefix from the routing table to a first entry included in a forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N1 (10.0.0.0/8)); 
storing a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N5 (10.2.10.0/24) and gateway information (20.1.10.22)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of N1, i.e. first network prefix).
Kumar fails to explicitly suggest comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information. 
Krishnan teaches comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information (column 1 lines 46-62; identifying a route entries, i.e. a route entry contains an IP prefix and a corresponding IP network, having the same next hop). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of identifying route entries having the same next hop taught by Krishnan into the system for compression disclosed by Kumar. The motivation for such a modification optimizing route table size.
Kumar, Krishnan, and/or their combination fails to explicitly suggest determine a number of hops included in the second set of routing information that are also included in the first set of routing information; and in response to determining that the number of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table.
White teaches determine a number of hops included in the second set of routing information that are also included in the first set of routing information (paragraph 0024; comparing a reachable destination denoted by a network address, i.e. first routing information, with a shortest length prefix, i.e. second set of routing information, to determine a shortest route of reachable network addresses, i.e. number of hops); and in response to determining that the number of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table by determining that  (paragraph 0024; if the reachability information, i.e. number of hops, is not within a coverage percentage, removing or withdrawing routing information).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method for route advertisement taught by White into the system for compression disclosed by Kumar as modified by the method of identifying route entries having the same next hop suggested by Krishnan. The motivation for such a modification provides routing environment that optimizes the scalability of a network.
Regarding claim 4, White discloses associating the at least one next hop included in the second set of routing information with the first entry included in the forwarding table based on the comparison (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
Regarding claim 5, Kumar discloses further comprising marking the first network prefix as active in the routing table, and, based on the comparison, marking the second network prefix as inactive in the routing table (column 6 table 5; it can be seen that the prefixes are marked as NO and Yes based on compression).
Regarding claim 6, Kumar discloses storing a third network prefix and a third set of routing information associated with the third network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N2 (10.1.0.0/16), and gateway information (30.1.10.33)), wherein the third network prefix is covered by a fourth network prefix included in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N4 (10.1.20.0/24), and gateway information (20.1.10.33); it is well known to one having ordinary skill in the art at the time the invention was made that the /16 prefix of N2, i.e. third network prefix, is covered by the /24 prefix of N4, i.e. fourth network prefix); and based on comparing the third set of routing information to a fourth set of (column 1 lines 51-58; route compression algorithm): writing the third network prefix from the routing table to a second entry in the forwarding table (figure 2; given that N3 and N4 do not have the same gateway, the N2 prefix is installed into the forwarding table); and associating the third set of routing information with the second entry (column 4 lines 42-44; once the route associated with N has been installed, a child node is determined).
Regarding claim 9, Kumar discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of:
storing a first network prefix and a first set of routing information associated with the first network prefix in a routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22));
writing the first network prefix from the routing table to a first entry included in a forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N1 (10.0.0.0/8)); 
storing a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N5 (10.2.10.0/24) and gateway information (20.1.10.22)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of N1, i.e. first network prefix).
Kumar fails to explicitly suggest comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information. 
Krishnan teaches comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information (column 1 lines 46-62; identifying a route entries, i.e. a route entry contains an IP prefix and a corresponding IP network, having the same next hop). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of identifying route entries having the same next hop taught by Krishnan into the system for compression disclosed by Kumar. The motivation for such a modification optimizing route table size.
Kumar, Krishnan, and/or their combination fails to explicitly suggest determine a percentage of hops included in the second set of routing information that are also included in the first set of routing information; and in response to determining that the percentage of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table.
 (paragraph 0024; comparing a reachable destination denoted by a network address, i.e. first routing information, with a shortest length prefix, i.e. second set of routing information, to determine a shortest route of reachable network addresses, i.e. number of hops); and in response to determining that the percentage of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table by determining that the second network prefix should not be written from the routing table; or removing the second network prefix from the forwarding table (paragraph 0024; if the reachability information, i.e. number of hops, is not within a coverage percentage, removing or withdrawing routing information).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method for route advertisement taught by White into the system for compression disclosed by Kumar as modified by the method of identifying route entries having the same next hop suggested by Krishnan. The motivation for such a modification provides routing environment that optimizes the scalability of a network.
Regarding claim 11, White discloses associating the at least one next hop included with the first entry included in the forwarding table based on determining that the at least one next hop is not included in the first set of routing information (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
Regarding claim 13, Kumar discloses further comprising marking the first network prefix as active in the routing table, and, based on the comparison, marking the second network prefix as inactive in the routing table (column 6 table 5; it can be seen that the prefixes are marked as NO and Yes based on compression).
Regarding claim 14, Kumar discloses storing a third network prefix and a third set of routing information associated with the third network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N2 (10.1.0.0/16), and gateway information (30.1.10.33)), wherein the third network prefix is covered by a fourth network prefix included in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N4 (10.1.20.0/24), and gateway information (20.1.10.33); it is well known to one having ordinary skill in the art at the time the invention was made that the /16 prefix of N2, i.e. third network prefix, is covered by the /24 prefix of N4, i.e. fourth network prefix); and based on comparing the third set of routing information to a fourth set of routing information associated with the fourth network prefix (column 1 lines 51-58; route compression algorithm): writing the third network prefix from the routing table to a second entry in the forwarding table (figure 2; given that N3 and N4 do not have the same gateway, the N2 prefix is installed into the forwarding table); and associating the third set of routing information with the second entry (column 4 lines 42-44; once the route associated with N has been installed, a child node is determined).
Regarding claim 17, Kumar discloses A networking device, comprising:
a first memory storing a routing table (figure 2 unit 210; routing table) and a networking application (figure 2 unit 230; compression algorithm);
a second memory storing a forwarding table (figure 2 unit 240; forwarding table); and
a processor coupled to the first memory and the second memory, wherein, when executed by a processor, the networking application configures the process to:
store a first network prefix and a first set of routing information associated with the first network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22));
write the first network prefix from the routing table to a first entry included in the forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N2 (10.0.0.0/16)); 
store a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N2 (10.2.10.0/24) and gateway information (30.1.10.33)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of N1, i.e. first network prefix);
write the second network prefix from the routing table to a second entry included in the forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N2 (10.0.0.0/16)).
Kumar fails to explicitly suggest compare one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information. 
Krishnan teaches compare one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information (column 1 lines 46-62; identifying a route entries, i.e. a route entry contains an IP prefix and a corresponding IP network, having the same next hop). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of identifying route entries having the same next hop taught by Krishnan into the system for compression disclosed by Kumar. The motivation for such a modification optimizing route table size.
Kumar, Krishnan, and/or their combination fails to explicitly suggest determine a number of hops included in the second set of routing information that are also included in the first set of routing information; and in response to determining that the number of hops does not exceed a threshold level.
White teaches determine a number of hops included in the second set of routing information that are also included in the first set of routing information (paragraph 0024; comparing a reachable destination denoted by a network address, i.e. first routing information, with a shortest length prefix, i.e. second set of routing information, to determine a shortest route of reachable network addresses, i.e. number of hops) ; and in response to determining that the number of hops does not exceed a threshold level, writing the second network prefix to a second entry in the forwarding table, and associating the second set of routing information with the second entry (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method for route advertisement taught by White into the system for compression disclosed by Kumar as modified by the method of identifying route entries having the same next hop suggested by Krishnan. The motivation for such a modification provides routing environment that optimizes the scalability of a network.
Regarding claim 18, White discloses associate the at least one next hop with the first entry included in the forwarding table based on the comparison (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
Regarding claim 20, Kumar discloses wherein the second memory comprises a content-addressable memory (column 1 lines 36-37; content addressable memory), and the first entry is associated with a node of a radix tree (column 1 lines 52-53; radix tree).

Allowable Subject Matter
8.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBEN HAILE whose telephone number is (571)272-3072.  The examiner can normally be reached on 10:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEBEN HAILE/
Primary Examiner, Art Unit 2474